Name: Commission Regulation (EEC) No 1827/93 of 8 July 1993 amending Regulation (EEC) No 936/93 as regards the time limit for payment of the special temporary allowance for the transport of certain fruit and vegetables from Greece
 Type: Regulation
 Subject Matter: plant product;  trade policy;  organisation of transport;  Europe
 Date Published: nan

 No L 167/ 12 9 . 7. 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1827/93 of 8 July 1993 amending Regulation (EEC) No 936/93 as regards the time limit for payment of the special temporary allowance for the transport of certain fruit and vegetables from Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 laying down special measures for the transport of certain fresh fruit and vegetables origina ­ ting in Greece ('), Whereas Regulation (EEC) No 3438/92 introduces a special temporary allowance in 1992 and 1993 for consignments transported by refrigerated lorry, vessel or wagon from Greece to Member States other than Italy, Spain or Portugal of fresh fruit and vegetables as referred to in Article 1 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 638/93 (3) ; Whereas Commission Regulations (EEC) No 3734/92 (4), as last amended by Regulation (EEC) No 1644/93 (5), and (EEC) No 266/93 (6), laying down detailed rules for the application of Regulation (EEC) No 3438/92, list the documents which must be attached to applications for the special temporary allowance ; Whereas Commission Regulation (EEC) No 936/93 of 21 April 1993 laying down detailed rules for the applica ­ tion of Council Regulations (EEC) No 525/92 and (EEC) No 3438/92 as regards special measures for the transport of certain fresh fruit and vegetables from Greece (J), defines the time limit within which the special temporary allowance must be paid by the competent Greek authori ­ ties ; Whereas for a certain number of applications for payment of the allowance relating to consignments in 1992 or 1993 that time limit was not sufficient to enable the competent Greek authorities to ensure that the necessary checks were carried out ; whereas, therefore, the time limit should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 (3) of Regulation (EEC) No 936/93 is hereby replaced by the following : 'However, for consignments in 1991 , such payment shall be made no later than two months after the date on which this Regulation enters into force, and, for consignments in 1992 and 1993 in respect of which the application for payment of the allowance had been submitted prior to that date, such payment shall be made no later than three months after the date.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 350, 1 . 12. 1992, p. 1 . (2) OJ No L 118, 20. 5 . 1972, p. 1 . ¥) OJ No L 69, 20 . 3 . 1993, p. 7 . (4) OJ No L 380, 24. 12. 1992, p . 19 . 0 OJ No L 157, 29. 6 . 1993, p . 17. ¥) OJ No L 30, 6 . 2. 1993 , p . 49 . f) OJ No L 96, 22. 4 . 1993, p. 22 .